Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 17/850,372 filed on 06/27/2022.  Claims 1-5, 12-14 and 23-24 have been canceled in Preliminary Amendment. Claims 6-11, 15-22 and 25-27 are pending in the application.

Specification
2.  The disclosure is objected to because of the following informalities: the cross-reference information must be updated by including information about issued patent/s.  Appropriate correction is required.

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.  Claims 9-11 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. U.S. 11,404,872.  Independent claim 9 in the instant application are similar to claim 1 in the reference because they recite various scope of invention.  
Claim 9 in the instant application disclose an airport electric vehicle charging system comprising a battery bank configured for receiving power from a battery charger through a local battery charging line. Claim 1 in the reference recite the similar airport electric vehicle charging system that additionally configured for charging a ground support equipment (GSE).
Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ U.S. Patent No. 11,404,872 teaching charging the GSE to modify the instant application by providing an energy for charging electric vehicles and GSE.
5.  Dependent claims 10-11 in the instant application are similar to claims 4-6 in the reference because they recite various scope of invention. 
6.  Claims 15-22 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. U.S. 11,404,872.  Independent claim 15 in the instant application are similar to claims 1-3 in the reference because they recite various scope of invention.  
Claim 15 in the instant application disclose an airport electric vehicle charging system comprising a battery bank configured to determine a control signal indicative of a maximum excess available power level for the battery charger based on at least the feedback signal. Claims 1-3 in the reference recite the similar airport electric vehicle charging system that additionally configured for charging a ground support equipment (GSE).
Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ U.S. Patent No. 11,404,872 teaching charging the GSE to modify the instant application by providing an energy for charging electric vehicles and GSE.
7.  Dependent claims 16-22 in the instant application are similar to claims 1-10 in the reference because they recite various scope of invention. 

Allowable Subject Matter
8.  Claims 6-8 are allowed over prior art of record.   
The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach or suggest or render obvious: an airport electric vehicle charging system comprising a first feedback loop between a controller and a current transducer, a second feedback loop between the controller and a solid state converter, a battery bank, and wherein the controller is configured to determine a maximum available excess power value based on the first and second feedback signals and generate a control signal indicative of the determined maximum available excess power value, among with all limitations of claim 6.
9.  Claims 25-27 are allowed over prior art of record.   
The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach or suggest or render obvious: an airport electric vehicle charging system comprising a battery bank, wherein the battery bank is configured to receive power from and provide power to a battery charger based on at least one of a battery monitor and identification device (BMID) charge control signal generated by a local battery bank and a maximum available excess power signal generated by the controller, among with all limitations of claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851